IN THE SUPREME COURT OF IOWA
                              No. 11–1570

                         Filed January 13, 2012


IOWA SUPREME COURT ATTORNEY
DISCIPLINARY BOARD,

      Complainant,

vs.

MATTHEW WARREN CUNNINGHAM,

      Respondent.


      On review of the report of the Grievance Commission of the

Supreme Court of Iowa.



      Grievance Commission reports respondent committed ethical

misconduct and recommends that attorney be suspended from the

practice of law for three years. LICENSE SUSPENDED.



      Charles L. Harrington and Teresa A. Vens, Des Moines, for

complainant.


      Matthew Warren Cunningham, pro se.
                                        2

ZAGER, Justice.

      This matter comes before us on the report of a division of the

Grievance Commission of the Supreme Court of Iowa. See Iowa Ct. R.

35.10(1). The Iowa Supreme Court Attorney Disciplinary Board filed a

complaint against Matthew W. Cunningham.                The complaint alleged

misconduct arising out of Cunningham’s representation of two different

clients involving divorce and bankruptcy matters.            The Board alleged

multiple   violations   related   to   neglect,   misrepresentation,      conduct

prejudicial to the administration of justice, and failure to properly

withdraw from representation. Cunningham failed to respond to these

allegations and resulting proceedings in any way. The commission found

Cunningham violated several Iowa Rules of Professional Responsibility

and recommended we suspend his license with no possibility of

reinstatement for three years.         The commission also recommended

Cunningham be required to undergo a mental health evaluation and

present evidence of his fitness to practice law prior to reinstatement.

Upon our de novo review, we find Cunningham violated numerous

provisions of the Iowa Rules of Professional Responsibility and suspend

his license to practice law for eighteen months. We also order that prior

to   reinstatement,     Cunningham      must      complete   a   mental    health

evaluation and present evidence of his fitness to practice law.

      I. Background Facts and Prior Proceedings.

      Cunningham was admitted to the Iowa bar in 2001.                 He leased

office space in downtown Des Moines from another attorney, Pamela

Vandel. At some point, Cunningham and Andrew Hope, another attorney

who leased office space from Vandel, formed a partnership.                In early
                                        3

2008, Cunningham began to have problems. 1               According to Vandel’s

testimony, Hope called her to assist him in taking over some of

Cunningham’s cases because Cunningham had “just left” his practice,

and “[Hope] didn’t think [Cunningham] could practice law.”

      After Cunningham left, Vandel, Hope, and another attorney took

over Cunningham’s cases, with Vandel taking over eight or nine

bankruptcy cases and three personal injury cases. Hope met with the

rest of Cunningham’s clients in an effort to salvage their cases. In at

least one case, Hope filed a motion to withdraw on Cunningham’s behalf.

Shortly before the complaints that form the basis of this action were

brought by the Board, Cunningham received a private reprimand for

failing to inform a client of a withdrawal from representation and failing

to deliver the client’s file to him.         In late 2008 and early 2009,

Cunningham twice failed to respond to the Board’s notices, and his

license was temporarily suspended by this court on January 7, 2009,

and May 14, 2009. These temporary suspensions remain in effect.

      II. Standard of Review.

      Attorney disciplinary proceedings are reviewed de novo. Iowa Ct.

R. 35.10(1); see also Iowa Supreme Ct. Att’y Disciplinary Bd. v. Johnson,

792 N.W.2d 674, 677 (Iowa 2010). We give the grievance commission’s

factual findings respectful consideration, but they are not binding on us.

Johnson, 792 N.W.2d at 677. The Board must prove misconduct by a

convincing preponderance of the evidence. Id. This burden is more than

the standard required in a usual civil case, but less than proof beyond a

reasonable doubt.      Id.   If we find misconduct has been proven by a


      1In   their testimony before the commission, Vandel and a former client, Mary
Walker, speculated that Cunningham’s sudden departure was due to a mental problem,
but there is no additional evidence in the record of Cunningham’s mental state.
                                        4

convincing preponderance of the evidence, “we may impose a lesser or

greater sanction than the discipline recommended by the grievance

commission.” Id. (citation and internal quotation marks omitted).

      III. Findings of Fact.

      The Board filed a complaint against Cunningham on June 8, 2011.

Cunningham did not file an answer, and the Board’s motion to invoke

Iowa Court Rule 36.7 was granted on August 9, 2011. Under that rule,

the Board’s allegations are deemed admitted. Iowa Ct. R. 36.7; see also

Johnson, 792 N.W.2d at 677.         Based on the admitted allegations, and

upon our de novo review of the record, we find the following facts.

      A. Count I: Mary K. Walker Matter. In late 2007, Mary Walker

retained Cunningham to assist her with her divorce from her husband,

Brett Walker.     Cunningham filed Walker’s petition for dissolution of

marriage on November 1, 2007. On November 21, Brett’s attorney, R.J.

Hudson, II, sent interrogatories and a request for production of

documents to Cunningham.             Cunningham did not forward these

documents to Walker. On January 2, 2008, as part of a good-faith effort

to resolve the discovery dispute, Hudson wrote a letter to Cunningham

demanding responses to the requested discovery by January 13, 2008.

Hudson did not receive any response from Cunningham and, on

February 4, filed a motion to compel.          A hearing on the motion was

scheduled for February 26.

      On February 5, Cunningham sent Walker a letter and forwarded a

notice of scheduling conference, along with the interrogatories and

request for production of documents. 2 Walker called Cunningham with

questions regarding the discovery documents, and he told her to fill them

      2The   scheduling conference was also set for February 26. In the February 5
letter, Cunningham told Walker she did not need to attend the conference.
                                     5

out briefly and then she could come into his office later and “we would fill

it out in detail at some point in time.” Walker also stated Cunningham

told her “that [she] just needed to return it to him with some sort of

answer on it.”

      On February 26, the court granted Hudson’s motion to compel and

ordered Walker to “serve all outstanding discovery by 3-11-08 or appear

on 3-18-08 at 9:30 A.M. for imposition of sanctions.”        On March 5,

Cunningham wrote Walker, informing her of the order and the March 11

deadline, as well as the possible imposition of sanctions. Walker briefly

hand wrote her answers to the interrogatories and provided Cunningham

a handwritten, numbered list in response to the request for production of

documents. The discovery documents were notarized in Cunningham’s

office on March 7 and forwarded to Hudson on March 11. Walker never

heard from Cunningham again.

      The court held a hearing on the motion for sanctions on March 18.

Cunningham failed to appear and did not inform Walker that she needed

to appear. The court imposed sanctions on Walker by awarding $500 in

attorney fees payable to her husband. Cunningham never told Walker he

was not going to represent her at the sanctions hearing and did not tell

her that she needed to attend the hearing.      Walker did not learn that

sanctions had been imposed until she was served by the sheriff. Walker

did not learn of Cunningham’s intent to withdraw until May 6, when

Andrew Hope, Cunningham’s partner, filed a motion to withdraw, stating

Cunningham had “become incapacitated due to health reasons and [was]

unable to proceed in this matter as counsel.”      Ultimately, Walker was

forced to sell some furniture and other personal property in order to

retain another attorney to complete her divorce action. Walker also had

temporary custody of her minor child, but due to the delay in her divorce
                                     6

proceedings, she did not receive an award of temporary child support for

six months.     She eventually received an award of temporary child

support of $725 per month.

      B. Count II: Sheila K. McDowell Matter.             In 2006, Sheila

McDowell (known then as Sheila Sammons) and her husband Bruce

Sammons decided to file for divorce. Due to Bruce’s medical issues, the

couple had built up a large amount of credit card debt and wanted to file

for bankruptcy prior to getting divorced.        Sheila’s divorce attorney

referred them to Cunningham. On July 11, Cunningham sent Sheila a

letter stating that he would begin reviewing the couple’s financial

information to see if they would qualify for a Chapter 7 liquidation

bankruptcy.   At that time, he also suggested the couple take a credit

counseling course that would be required before they could file

bankruptcy. Sheila wanted to remarry after the divorce, but wanted to

be sure that the debts from her first marriage were discharged before

getting remarried. Sheila made this known to Cunningham. On August

23, 2006, Sheila’s divorce attorney copied Cunningham on a letter to

Bruce Sammons, which stated, “I will do nothing with regard to pursuing

this [divorce] case until such time as the bankruptcy is processed.       I

understand that Matt Cunningham is representing you, and I am

sending him a copy of this letter as well as one to Sheila.”

      On September 26, Cunningham sent Sheila a fee agreement for a

joint bankruptcy, as well as the forms the couple would be required to fill

out before filing. Bruce and Sheila paid Cunningham $299 for the filing

fee and a $1200 up-front fee to file a joint bankruptcy for them and

returned the completed bankruptcy schedules to him.            The couple

qualified for a Chapter 7 liquidation bankruptcy, and over the next few

months, Cunningham told Sheila that he had filed her petition and that
                                          7

a first meeting of creditors had been scheduled. Sheila scheduled time

off work to attend the first meeting of creditors three different times, but

each time Cunningham informed her the day before the meeting that it

had been cancelled.

       The delays in the bankruptcy proceeding also delayed Bruce and

Sheila’s divorce.      The pretrial conference for the divorce had to be

postponed to March 19, 2007, so that the bankruptcy could be

completed. Cunningham reviewed and approved the proposed premarital

agreement between Sheila and her new husband. 3                  On April 2, 2007,

Sheila and Bruce’s divorce was finalized. The divorce decree noted:

       The Court is informed that the parties have filed a petition in
       bankruptcy with the Federal Bankruptcy Court for the
       Southern District of Iowa. No resolution of such Bankruptcy
       has occurred but such filing does materially affect the
       property division of the parties.

Sheila remarried after Cunningham again assured her that the

bankruptcy would take care of everything and that her new husband

would not be liable for the debts from her previous marriage.

       Months later, Sheila was contacted by Pamela Vandel. Vandel had

agreed to take over several bankruptcy cases that Cunningham
abandoned. Prior to contacting Sheila, Vandel noticed that all the money

in the trust accounts was gone. She assumed that because the filing fee

was gone, the bankruptcy petition had been filed. However, Vandel and

Hope were unable to locate a bankruptcy petition, and a search of the

bankruptcy court’s database did not turn up any petition filed on behalf

of Sheila or Bruce. At this point, Vandel contacted Sheila, informed her

       3In March of 2008, Cunningham again told Sheila that he had filed the
bankruptcy petition. Sheila’s daughter was having difficulty with the Social Security
Administration, and in order to verify that he had filed Sheila and Bruce’s bankruptcy,
Cunningham faxed a copy of their petition to Sheila as proof that he had filed the
bankruptcy petition.
                                          8

that Cunningham never filed the bankruptcy petition, and agreed to take

over her case.

      Sheila, however, was now remarried and was no longer eligible to

file a Chapter 7 liquidation bankruptcy because of her and her new

husband’s combined income. 4             Sheila was therefore forced to file a

Chapter 13 reorganization bankruptcy. Sheila’s new husband’s income

had to be used to determine an appropriate level of monthly repayment.

Under Chapter 13, Sheila had to make monthly payments, which had to

be overseen by a bankruptcy trustee.              The bankruptcy process took

several years, instead of a few months.              Vandel also testified that

because she was forced to file for a Chapter 13 bankruptcy, Sheila was

required to assume and repay more than $4000 of debt that would have

been discharged under the Chapter 7 bankruptcy if it had been timely

filed. The filing fee Sheila and Bruce paid Cunningham has still not been

returned, nor has the $1200 up-front fee.

      IV. Ethical Violations.

      A. The Board’s Complaint and the Findings of the Grievance

Commission.            In the complaint, the Board alleged Cunningham’s

conduct violated rules 32:1.3 (“A lawyer shall act with reasonable

diligence and promptness in representing a client”), 32:1.4(a)(3) (“A

lawyer shall .    ..   keep the client reasonably informed about the status of

the   matter”),    32:1.16(a)(2)    (a   lawyer    “shall   withdraw   from   the

representation of a client if . . . the lawyer’s physical or mental condition

materially impairs the lawyer’s ability to represent the client”), 32:1.16(d)

(upon withdrawal, “a lawyer shall take steps to the extent reasonably

practicable to protect a client’s interests”), 32:3.2 (“A lawyer shall make

      4Vandel  also testified that she completed a Chapter 7 bankruptcy for Bruce,
who, based on his income, was still eligible for Chapter 7 bankruptcy.
                                    9

reasonable efforts to expedite litigation consistent with the interests of

the client”), 32:3.4(c) (“A lawyer shall not . . . knowingly disobey an

obligation under the rules of a tribunal”), 32:8.4(c) (“It is professional

misconduct for a lawyer to . . . engage in conduct involving dishonesty,

fraud, deceit, or misrepresentation”), and 32:8.4(d) (“It is professional

misconduct for a lawyer to . . . engage in conduct that is prejudicial to

the administration of justice”).   The commission found Cunningham

violated rules 32:1.3, 32:1.4(a)(3), 32:1.16(a)(2), 32:1.16(d), 32:3.2, and

32:3.4(c) in his representation of Walker and rules 32:1.3, 32:1.16(d),

32:3.2, 32:8.4(c), and 32:8.4(d) in his representation of Sheila McDowell.

      Even   though    Cunningham       has   not   responded    to    these

proceedings, we must still conduct a de novo review of the Board’s

allegations to ensure that the Board has proven each allegation of

misconduct by a convincing preponderance of the evidence.        See Iowa

Supreme Ct. Att’y Disciplinary Bd. v. Wagner, 768 N.W.2d 279, 281–82

(Iowa 2009). We now address the alleged violations contained in each

count of the complaint.

      B. Count I: Ethical Violations in the Walker Matter. “Neglect

subjecting an attorney to discipline involves indifference and a consistent

failure to perform those obligations that a lawyer has assumed, or a

conscious disregard for the responsibilities a lawyer owes to a client.”

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Earley, 774 N.W.2d 301, 307

(Iowa 2009) (citation and internal quotation marks omitted).          “Under

ethical rules prohibiting neglect, attorneys must advance and protect

their clients’ interests and attend to matters entrusted to their care in a

reasonably timely manner.” See Johnson, 792 N.W.2d at 678. For over

two months, Cunningham failed to provide Walker with the discovery

requests. This delay resulted in the court granting opposing counsel’s
                                     10

motion to compel. Though Cunningham notified Walker of the motion to

compel and of the possibility of a motion for sanctions, he failed to take

any steps to ensure she properly completed the discovery requests in

order to avoid sanctions.     Instead, he simply mailed her handwritten

responses to the interrogatories to opposing counsel, along with the

handwritten list of documents Walker had prepared in response to the

request for production of documents. Cunningham also failed to attend

a hearing on the motion for sanctions but did not tell Walker that she

needed to attend. He also failed to inform Walker that a $500 sanction

had been ordered.     This conduct falls below the standard required by

rule 32:1.3, which demands reasonable promptness and diligence in

representing a client.

      Walker also testified that she attempted to contact Cunningham

regarding the status of her divorce but was unable to reach him. While

someone at his office told her that she would be contacted, she never

was. Cunningham failed to keep Walker informed about the status of

her divorce case and thereby violated rule 32:1.4(a)(3). See Earley, 774

N.W.2d at 307. Cunningham neglected Walker’s legal matter and failed

to advance or protect her legal interests in violation of our ethical rules.

      Walker was not informed that Cunningham was withdrawing from

her case until his law partner filed a motion to withdraw on

Cunningham’s behalf on May 6, 2008, nearly two months after the order

for sanctions. Upon withdrawal, Cunningham failed to take any steps to

safeguard Walker’s interests or to return her files to her. This conduct

clearly violates rule 32:1.16(d).   See Johnson, 792 N.W.2d at 681; see

also Earley, 774 N.W.2d at 307–08.        Cunningham failed to appear at

hearings and failed to participate in discovery in a timely manner.

Failing to appear at hearings and participate in discovery does not
                                    11

constitute a reasonable effort to expedite litigation and therefore violates

rule 32:3.2. See Johnson, 792 N.W.2d at 679–80.

      Rule 32:3.4(c) prohibits an attorney from “knowingly disobey[ing]

an obligation under the rules of a tribunal except for an open refusal

based on an assertion that no valid obligation exists.” On February 26,

2008, Cunningham was ordered to serve all outstanding discovery by

March 11 or else appear at a hearing on the motion for sanctions on

March 18.      Cunningham failed to adequately respond to the discovery

requests and failed to appear at the hearing, thereby violating an order of

a tribunal.    In order to violate rule 32:3.4(c), the attorney must have

actual knowledge of the court order.        See Iowa Supreme Ct. Att’y

Disciplinary Bd. v. Joy, 728 N.W.2d 806, 813 (Iowa 2007). On March 5,

Cunningham wrote Walker a letter informing her of the need to complete

discovery by March 11 and of the possible motion for sanctions on March

18. Cunningham clearly had knowledge of the court’s order. Therefore,

when he disobeyed it, he violated rule 32:3.4(c).

      The alleged violation of rule 32:1.16(a)(2) poses a closer question.

The rule requires an attorney to withdraw from representation when “the

lawyer’s physical or mental condition materially impairs the lawyer’s

ability to represent the client.”   Iowa R. Prof’l Conduct 32:1.16(a)(2).

There is very little case law interpreting this rule or its predecessor, DR

2–110(B)(3). In Hoglan, we found a violation of this rule occurred when

an attorney allowed several appeals to be dismissed for want of

prosecution.     Iowa Supreme Ct. Att’y Disciplinary Bd. v. Hoglan, 781
N.W.2d 279, 282, 284 (Iowa 2010). Prior to his cases being dismissed,

Hoglan requested several extensions, citing a “serious back problem.” Id.

at 282. We found a violation of rule 32:1.16(a)(2). Id. at 284.
                                         12

      The case at issue today is different. In finding Cunningham had

violated rule 32:1.16(a)(2), the commission simply stated,

      Andrew Hope’s motion stated Cunningham had “become
      incapacitated due to health reasons and is unable to proceed
      in this matter as counsel” on May 6, 2008. Cunningham did
      not terminate his representation of Ms. Walker prior to the
      Motion for Sanctions in March of 2008. Ms. Walker was
      prejudiced by Cunningham’s failure to withdraw from
      representing her prior to that hearing.

A violation of rule 32:1.16(a)(2) requires more. The plain language of rule

32:1.16(a)(2) requires an attorney to withdraw if “the lawyer’s physical or
mental condition materially impairs the lawyer’s ability to represent the

client.” To prove a violation of this rule, the Board would have to show

that the attorney was suffering from a mental or physical condition and

that the condition materially impaired the lawyer’s ability to represent

the client. The Board has not proven by a convincing preponderance of

the evidence that Cunningham was suffering from such a condition prior

to the motion to withdraw.

      Hope’s    motion       on   Cunningham’s       behalf    is   evidence   that

Cunningham was suffering from a physical or mental condition that was

impairing his ability to represent Walker on May 6, 2008.                       The

commission relied on this motion to show Cunningham violated rule

32:1.16(a)(2) by not withdrawing as Walker’s attorney prior to the

hearing on the motion for sanctions in March of 2008. We disagree with

this conclusion. The motion to withdraw indicates that Cunningham’s

ability to represent Walker was materially impaired by his mental or

physical    condition   on    May   6,    but   it   does     not   indicate   when

Cunningham’s ability to represent Walker first became materially

impaired.      While we agree that Cunningham provided inadequate

representation to Walker in March of 2008, the statement found in the
                                    13

motion to withdraw is insufficient to convince us that Cunningham’s

inadequacies at that time were due to a mental or physical impairment.

The other evidence presented is also insufficient to lead to the conclusion

that Cunningham was suffering from a mental condition that materially

impaired his ability to represent clients.    Vandel’s testimony does not

include the dates when she and Hope began to deal with the problems

created by Cunningham’s sudden departure.          The private reprimand

Cunningham received mentioned that Cunningham signed for the initial

notice of complaint of May 10, 2008.         That reprimand arose out of

Cunningham’s failure to properly withdraw from representation of

another client.   Though the reprimand cited “health reasons” as the

justification for Cunningham’s withdrawal in that case, there was again

no indication as to when his health issues arose or how severe his health

problems were.     The reprimand is insufficient to show Cunningham

represented Walker when he was suffering from a mental or physical

condition that materially impaired his ability to represent her.

      In order to find a violation of rule 32:1.16(a)(2), we must find, by a

convincing preponderance of the evidence, that Cunningham was

suffering from a mental or physical condition that materially impaired his

ability to represent Walker and that he failed to withdraw at that time.

On our de novo review, there is insufficient evidence to find a violation of

rule 32:1.16(a)(2). Other than the motion to withdraw, the only evidence

of Cunningham’s mental or physical condition came from Walker and

Vandel who testified at the grievance hearing.

      The testimony offered is insufficient evidence to indicate a mental

or physical condition materially impaired Cunningham’s ability to

represent clients prior to his withdrawal on May 6. While it is clear that

something was impairing Cunningham’s ability to adequately represent
                                      14

Walker, it is not clear that the impairment was a mental or physical

issue.      The   Board   has   not   proven   Cunningham     violated   rule

32:1.16(a)(2).    However, we find Cunningham violated rules 32:1.3,

32:1.4(a)(3), 32:1.16(d), 32:3.2 and 32:3.4(c) in his representation of

Walker.

         C. Count II: Ethical Violations in the McDowell Matter.

Cunningham told Sheila McDowell he was going to file a bankruptcy

petition for her and her husband and never did. This conduct does not

meet the standard of reasonable diligence and promptness, nor is it a

reasonable effort to expedite litigation consistent with the interests of the

client, and therefore, it violates rules 32:1.3 and 32:3.2. Johnson, 792

N.W.2d at 681. Cunningham stopped representing Sheila, but did not

take any steps to safeguard her interests and never returned her filing

fee or her up-front fee for the bankruptcy.     This conduct violates rule

32:1.16(d). Id.; see also Earley, 774 N.W.2d at 307–08.

         Cunningham told Sheila and her divorce attorney that he had filed

the bankruptcy petition. He went so far as to provide Sheila with a copy

of the petition to prove to her that he had filed the bankruptcy. Vandel

testified that she could not find any record of a petition being filed in the

bankruptcy court or in Cunningham’s files.         We find her testimony

credible and conclude that Cunningham did not in fact file Sheila’s

petition as he claimed he did. In Johnson, we found an attorney engaged

in dishonesty, fraud, deceit or misrepresentation when “he told [the

client] things were progressing when he had not even filed the

bankruptcy petition.” 792 N.W.2d at 678. Cunningham’s conduct here

is misrepresentation and violates rule 32:8.4(c). Id.
                                      15

      Finally, we find Cunningham’s conduct was prejudicial to the

administration of justice in violation of rule 32:8.4(d).     In interpreting

rule 32:8.4(d), we have stated,

      [T]here is no typical form of conduct that prejudices the
      administration of justice, [but] actions that have commonly
      been held to violate this disciplinary rule have hampered the
      efficient and proper operation of the courts or of ancillary
      systems upon which the courts rely.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Templeton, 784 N.W.2d 761,

768 (Iowa 2010) (citation and internal quotation marks omitted); see also

Johnson, 792 N.W.2d at 681. Simply failing to file a bankruptcy petition

does not, in and of itself, hamper the operation of the courts. Johnson,

792 N.W.2d at 678. However, an attorney’s dilatory conduct violates rule

32:8.4(d)   when   that   conduct     places   additional   burdens    on   the

bankruptcy court and causes the trustee to expend greater amounts of

time and energy than would otherwise have been required. Id. at 681.

Cunningham’s failure to file Sheila and Bruce’s bankruptcy meant that,

instead of filing a single, joint Chapter 7 bankruptcy, Bruce had to go

through a separate Chapter 7 bankruptcy, and Sheila had to go through

a separate Chapter 13 bankruptcy.          This required a longer and more
intensive period of judicial oversight than would have been necessary if

Cunningham had timely filed Sheila and Bruce’s petition.              Moreover,

Cunningham’s failure to initiate the bankruptcy action caused significant

delays in the state district court.    In August of 2006, Sheila’s divorce

attorney wrote Cunningham a letter informing him that Bruce and

Sheila’s divorce would be delayed until the bankruptcy petition was filed.

Due to Cunningham’s dilatory conduct in connection with the filing of

the petition, Bruce and Sheila were forced to reschedule proceedings

connected to their divorce, which delayed their divorce for several
                                    16

months.   Cunningham’s misrepresentation interfered with the effective

and efficient administration of the bankruptcy court and the district

court. This conduct hampered the efficient operation of the courts and

the ancillary systems they rely on and therefore violated rule 32:8.4(d).

      V. Sanctions.

      The commission recommended that we suspend Cunningham’s

license with no possibility of reinstatement for three years.           The

commission also recommended that Cunningham be required to have a

mental health evaluation and present evidence of his fitness to practice

law prior to reinstatement.      There is no standard sanction for a

particular type of misconduct. Id. Though prior cases are instructive,

the appropriate sanction must be based on the particular circumstances

of each individual case. Id. at 681–82. In determining the appropriate

sanction, we consider “the nature of the violations, the need for

deterrence, protection of the public, maintenance of the reputation of the

Bar as a whole, and the violator’s fitness to continue to practice law.” Id.

at 682 (citation and internal quotation marks omitted).

      In addition to the nature of the violations, we will also consider

mitigating and aggravating factors. Id. Cunningham has not responded

to these proceedings and therefore has not provided any mitigating

factors. Aggravating factors include the existence of multiple instances

of neglect, other companion violations, and past disciplinary problems.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Carpenter, 781 N.W.2d 263,

270 (Iowa 2010); see also Johnson, 792 N.W.2d at 682.            Failure to

respond to and cooperate with the Board’s investigation is also an

aggravating factor. Wagner, 768 N.W.2d at 288.

      Cunningham’s violations stem from neglecting his clients, in effect

abandoning them, without warning, in the middle of their cases. Client
                                     17

neglect is a serious matter. See, e.g., Iowa Supreme Ct. Att’y Disciplinary

Bd. v. Lesyshen, 712 N.W.2d 101, 106 (Iowa 2006) (comparing an

attorney who neglects his clients to “a surgeon who, without transferring

responsibility, drops his scalpel and abandons his patient in the course

of an operation” (citation and internal quotation marks omitted)).

            The sanction for attorney misconduct involving neglect
      typically ranges from a public reprimand to a six-month
      suspension. The sanction imposed in a particular instance
      often depends upon whether there are multiple instances of
      neglect, other additional violations, or a history of past
      disciplinary problems.

Iowa Supreme Ct. Att’y Disciplinary Bd. v. Fields, 790 N.W.2d 791, 798

(Iowa 2010) (citation omitted); see also Joy, 728 N.W.2d at 815–16

(“Where neglect is compounded by other serious offenses, however, this

court has suspended the license of the offending attorney for substantial

periods of time.”).

      Neglect can lead to more severe sanctions when coupled with

irregularities in handling client funds.     In Johnson, for example, we

suspended the attorney’s license for three years for

      severely neglecting four client matters, failing to respond to
      clients’ inquiries for information, presenting an ex parte
      order to a court under false pretenses, failing to account for
      and return unearned fees, and failing to respond to the
      board and commission.

792 N.W.2d at 684.      While Vandel testified that all of Cunningham’s

clients’ trust accounts were empty, the Board has not alleged any trust

account violations, and therefore, we will not consider misappropriation

of client funds as an aggravating factor in this case.

      In Carpenter, we noted the typical range for neglect was a public

reprimand to six months’ suspension, but added, “When multiple

instances of neglect are involved and combine with other violations or
                                   18

cause significant harm to the clients, we have imposed a longer period of

suspension.” 781 N.W.2d at 270. We imposed a two-year suspension for

“misconduct in seventeen client matters, including neglect, failure to

communicate, and failure to safeguard his clients’ interests upon

termination of representation, in addition to his trust account violations

and conviction for two traffic offenses.” Id. at 271. While Cunningham

has only been accused of misconduct in connection with two clients, as

opposed to seventeen, his violations have resulted in significant harm.

Cunningham’s neglect caused Walker to pay a $500 sanction, to sell her

furniture and other personal property to hire a different attorney, and to

miss out on nearly $5000 in temporary child support.        The harm to

Sheila is equally great.   Instead of a Chapter 7 bankruptcy, she was

forced to go through a Chapter 13 bankruptcy, which required her to

repay more than $4000 of debt and required substantial and lengthy

supervision by the bankruptcy court.

      In addition to causing harm to his clients, Cunningham has

combined his neglect with misrepresentations to his clients and officers

of the court, knowing that those misrepresentations would be relied on.

He neglected to file Sheila’s bankruptcy petition and then proceeded to

tell her and her attorney that he had filed the petition. He also faxed a

copy of the bankruptcy petition to Sheila’s daughter in an effort to prove

he had filed the petition when he had not. As a result of this neglect

coupled with misrepresentation, Sheila and her new husband were

forced to repay nearly $4000 more in debt than they would have been

obligated to repay if Cunningham had done what he claimed to have

done. This neglect, combined with misrepresentation, caused great harm

to Cunningham’s clients and favors a harsher suspension than six-

months.
                                     19

         On the other hand, in Lickiss, we considered a three-month

suspension appropriate for an attorney who “engaged in multiple

instances of neglect in four probate matters such that he failed to

properly advance his clients’ interests[,] . . . took probate fees before

obtaining the required court orders, and failed to respond to his clients’

and the board’s inquiries.”    Iowa Supreme Ct. Att’y Disciplinary Bd. v.

Lickiss, 786 N.W.2d 860, 868–69, 871 (Iowa 2010). That case presented

mitigating factors, such as the attorney’s mental health issues.        Id. at

871. While it is possible Cunningham was suffering from mental health

issues, he has not presented any evidence to that effect, and therefore,

we do not consider it as a mitigating factor in this case.

         A two-year suspension was appropriate where the attorney’s

“conduct consisted of multiple acts of making misrepresentations to the

court,     disregarding   court   orders,    neglecting      client   matters,

misrepresenting the status of matters to his clients, and failing to

respond to the Board’s inquiries.” Iowa Supreme Ct. Bd. of Prof’l Ethics &

Conduct v. Honken, 688 N.W.2d 812, 820, 822 (Iowa 2004). However, in

Joy, we imposed an eighteen-month suspension for an attorney who

neglected four clients, failed to comply with court orders, made

misrepresentations, failed to turn over client papers, and failed to

cooperate with the Board’s investigation.     728 N.W.2d at 812–15.        We

cited several cases in Joy which imposed suspensions ranging from one

to three years for similar violations. See id. at 815–16 (citing a collection

of cases).    We again imposed an eighteen-month suspension on an

attorney who made misrepresentations to his clients and the court in an

effort to cover his neglect, committed companion violations, and failed to

respond to the Board’s inquires. See Fields, 790 N.W.2d at 798, 801.

Cunningham committed similar violations.         He neglected his clients,
                                        20

failed to comply with a court order, failed to properly withdraw or turn

over clients’ files, and made misrepresentations that compounded the

damage caused by his neglect.

      While prior discipline can be an aggravating factor, we have held

that if “[t]he prior admonishment occurred during the timeframe and

related to a matter we are considering in this action, [then] it does not

require us to increase the severity of the sanction.” Iowa Supreme Ct.

Att’y Disciplinary Bd. v. Wengert, 790 N.W.2d 94, 103 (Iowa 2010).

Cunningham’s only prior discipline was a private admonishment that he

received on November 24, 2008. The complaint in that case arose out of

Cunningham’s representation of a client in an action for wrongful

termination from employment. The admonishment noted that,

      In 2008 [Cunningham] took “a leave of absence” for health
      reasons from [his] law practice, abandoning, among other
      things,   the    representation     of   the    complainant.
      [Cunningham] failed to inform [the complainant] of [his]
      leave of absence or of [his] effective withdrawal from [the
      complainant’s] case; neither did [he] promptly deliver his file
      to him.

      The Board reminded Cunningham that, while health reasons were

proper grounds for withdrawal under rule 32:1.16(a)(2), he still had

certain   responsibilities   to   his    clients   upon   withdrawal    from

representation.    The Board also noted in the admonishment that

Cunningham initially failed to respond to the Board’s complaint and that

he “narrowly avoided a suspension by sending a belated response.”

Cunningham’s only prior discipline involved neglect of client matters and

occurred in the same timeframe as the violations before us in this case.

Accordingly, we will not view Cunningham’s prior discipline as an

aggravating factor.
                                     21

      After reviewing the nature of all of Cunningham’s violations and of

the aggravating circumstances, we feel an eighteen-month suspension is

appropriate. Cunningham neglected his clients and then compounded

the damage by making misrepresentations to them. He has failed to turn

over their files or to assist them in any way in dealing with his sudden

withdrawal.   In addition, his neglect has increased the burden on the

courts and the ancillary systems on which they rely, and he has not

cooperated with the Board’s investigation. While we recognize that it is

possible Cunningham’s violations stem from mental illness, he has not

presented any evidence that this is a mitigating circumstance. Since our

considerations when imposing sanctions include the protection of the

public and the attorney’s fitness to practice law, we will also require that,

prior to reinstatement, Cunningham provide an evaluation from a

licensed health care professional verifying his fitness to practice law.

      As a precondition for reinstatement, we can also require an

attorney to provide proof that he has made “restitution to all persons and

entities that have lost money as a result of his actions.” Iowa Supreme

Ct. Att’y Disciplinary Bd. v. McCann, 712 N.W.2d 89, 97 (Iowa 2006).

Such a requirement is appropriate here.            Prior to reinstatement,

Cunningham must provide proof that he has repaid the $500 in

sanctions that Mary Walker was forced to pay as a result of

Cunningham’s failure to comply with the court’s motion to compel. Hope

paid the filing fee for Sheila’s Chapter 13 bankruptcy petition, and

Vandel provided her legal services free of charge.        However, due to

Cunningham’s neglect and misrepresentation, Sheila McDowell was

forced to go through Chapter 13 bankruptcy where the amount of

additional debt she was required to repay totaled $4000. Therefore, prior
                                     22

to reinstatement, Cunningham must provide proof that he has repaid

$4000 to Sheila McDowell.

      There is one other issue we wish to address. Due to his failure to

respond to the Board’s initial complaints, Cunningham’s license was

temporarily suspended on January 7, 2009, and again on May 14. See

Iowa Ct. R. 34.7(3). A suspension under rule 34.7(3) serves as both a

disciplinary measure and a means of “prompt[ing] a response to the

board’s inquiries so the disciplinary action may proceed in a timely and

informed fashion.” Lickiss, 786 N.W.2d at 870. Cunningham has not

responded to these proceedings, and because of this failure, the

temporary suspension remains in effect. See Iowa Ct. R. 34.7. As we

have previously noted,

      The coercive nature of the suspension is demonstrated by
      the fact that the length of the suspension under rule 34.7 is
      essentially up to the respondent.        Once the attorney
      responds to the board’s inquiries, the board is required to
      withdraw its certificate or provide an alternate basis for
      continuing the suspension, and upon the board’s withdrawal
      of the certificate, the court must immediately reinstate the
      attorney’s license to practice law.

Lickiss, 786 N.W.2d at 870 n.3 (citation and internal quotation marks

omitted).   Since Cunningham did not respond to the Board’s inquires,
the   Board   was   not   required   to   withdraw   its   certificate,   and

Cunningham’s suspension remained in effect on this basis alone.

Because the prior suspensions were for separate violations of rule 34.7,

the period of temporary suspension cannot be considered as discipline

for the ethical violations discussed in this opinion and therefore, cannot

be considered as part of the eighteen-month suspension we now order.

See id. at 870; see also Fields, 790 N.W.2d at 800. However, since this

opinion concludes the present disciplinary action, there is no longer a
                                    23

need to “prompt a response to the board’s inquiries,” and the temporary

suspensions are accordingly dismissed. Lickiss, 786 N.W.2d at 870.

      VI. Disposition.

      Cunningham committed numerous ethical violations involving

neglect of client matters, misrepresentation, and conduct prejudicial to

the administration of justice. These violations caused significant harm to

his clients.   He has not responded to the Board’s complaints.        We

therefore suspend Cunningham’s license to practice law with no

possibility of reinstatement for eighteen months. This suspension shall

apply to all facets of the practice of law as provided in Iowa Court Rule

35.12(3).   Prior to reinstatement, Cunningham must comply with rule

35.13, provide an evaluation from a licensed health care professional

verifying his fitness to practice law, and provide proof that he has made

restitution of $500 to Mary Walker and $4000 to Sheila McDowell. The

prior temporary suspensions for failure to respond to the Board are

dismissed. The costs of this action are taxed to Cunningham pursuant

to Iowa Court Rule 35.26(1), and reinstatement will not be ordered until

all costs are paid. Iowa Ct. R. 35.26(3).

      LICENSE SUSPENDED.